Citation Nr: 1220754	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-29 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lung disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from October 1956 to October 1960.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision. 

It is noted that the Veteran initially filed claims for service connection for a lung disability and for skin cancer.  In a March 2007 rating decision, the claim for skin cancer was granted with a noncompensable rating assigned, and the claim for a lung disability was denied.  

In May 2007, the Veteran filed a notice of disagreement with regard to both the denial of service connection for the lung disability and the noncompensable rating that was assigned for the skin cancer residuals.  A statement of the case was issued for both issues in August 2008.  In September 2011, a statement was received from the Veteran asking VA to reevaluate his skin cancer and his asbestos claim.  This document did not convey any desire to appeal any issue to the Board and it is not considered to be a substantive appeal.  Moreover, shortly thereafter, the Veteran submitted an actual substantive appeal (VA Form I-9) asserting that he had read the statement of the case and only wished to appeal his lung condition.  

This is strong evidence that the Veteran did not wish to appeal the skin cancer residuals rating.  Such a conclusion is bolstered by the fact that a compensable rating was eventually assigned for the skin cancer residuals, but the Veteran did not appeal the increase.  Additionally, only the issue of service connection for a lung disability was certified to the Board.  

In May 2012, the Veteran's representative in his brief listed the issues as entitlement to an evaluation in excess of 0 percent for skin cancer and for service connection for lung lesions.  However, as described above, the Veteran never perfected an appeal of the evaluation assigned to his skin cancer residuals, and therefore this issue is not considered to be before the Board at this time.  To the extent that the Veteran wishes to pursue a claim for a rating in excess of 10 percent for skin cancer residuals, he should file a claim at the RO.  However, no such claim appears to be pending at this time.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran does not currently have a disease or disability that is the result of asbestos exposure.

2.  Even if it were found that the Veteran had a disease or disability that is the result of asbestos exposure, the evidence does not support a finding that such a disease or disability was secondary to his active military service.

3.  The weight of evidence is against a finding that the Veteran has a lung disease or disability that either began during or was otherwise caused by his military service. 


CONCLUSION OF LAW

Criteria for service connection for a lung disorder have not been met.  38 U.S.C.A.  § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In this case, the Veteran contends that he has a current lung disability which is secondary to asbestos exposure during his time on active duty in the U.S. Navy.
 
VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases which may occur 10 to 45 years after exposure.  However, there is no specific statutory or regulatory guidance with regard to asbestos-related claims, including what exactly establishes exposure.

The Board will first consider whether the Veteran actually has a disability secondary to asbestos exposure.  In support of his claim, the Veteran has submitted letters from three private medical professionals.

In November 2001, Dr. J.R. examined the Veteran for occupational lung disease.  At the examination, the Veteran reported a history of asbestos exposure for seventeen years, noting that he had worked at Prescolite Manufacturing Corporation from 1962-1979 as a laborer, warehouse worker, maintenance, painting department and the assembly department.  He asserted that during this employment, he was exposed to asbestos while working with insulation and around insulation and steam pipes in a dusty environment.  Moreover, he denied use of any respiratory protection during such employment.  He also reported smoking 1.5 packs per day from 1955-1961, quitting in 1961.  The Veteran indicated that he experienced shortness of breath on walking on sloped terrain, but denied any cough, hemoptysis or chest pains.  

Pulmonary function testing was compatible with normal spirometry and normal lung volumes, but the doctor did note an isolated mild decrease in diffusion.  Dr. J.R. observed that a certified B-Reader had evaluated an October 2001 chest x-ray and classified the Veteran as having evidence of parenchymal disease with diffuse interstitial pattern, consisting of small irregular linear opacities within the mid and lower lung zones bilaterally.  The B-Reader had reportedly indicated that there was no evidence of asbestos-related pleural disease.  Dr. J.R. diagnosed the Veteran's with pulmonary asbestosis, noting that the Veteran had a history of asbestos exposure with an isolated diffusion defect on pulmonary function testing and radiographic evidence of diffuse lung disease.  He stated that the history, clinical, and radiographic changes were compatible with early or mild pulmonary asbestosis.

In November 2001, J.S., MD, FACP, reviewed chest x-rays of the Veteran and rendered the impression that the Veteran had interstitial changes that were consistent with mild pulmonary asbestosis in a subject, assuming an appropriate environment exposure history and an adequate latent period.  

In February 2007, D.B., MD, FACR, reviewed the chest x-ray from October 2001 and indicated that there were primary s and secondary t type small opacities in the mid and lower lung fields bilaterally with a profusion of 1/0.  His impression was bilateral interstitial fibrosis which was causally related to asbestosis provided the subject's exposure history and period of latency were appropriate. 

In October 2008, the Veteran was provided with a VA examination.  He reported a history of pulmonary asbestosis since the 1990s.  The examiner found no conditions that might be associated with pulmonary restrictive disease.  A CT of the chest revealed pulmonary nodules in the left lung which appeared to be stable, but a specific finding was made that the CT images showed nothing to support pulmonary asbestosis.  Testing at the pulmonary function laboratory showed normal spirometry with no evidence of obstruction or restriction.  The Veteran's lung volumes were normal.  

Having reviewed the evidence, the examiner stated that there was no evidence of pulmonary asbestosis.  The examiner did observe stable nodules in the Veteran's left lung lobe.

The critical issue in this case is whether the Veteran actually has asbestosis at this time.  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101   (1992).  

In this case, all three private opinions were based on the interpretation of chest x-rays.  Conversely, the VA examiner's opinion was based on the interpretation of a CT scan.  As an initial point, the Board finds that a CT scan provides a better, higher resolution image of the lungs than do x-rays.  As such, the results that are gleaned from a CT scan are considered to be more probative than are x-ray results, given that the qualifications of those interpreting the radiological evidence is comparable; and in this case no evidence is of record that questions the qualifications of any of the medical professionals who have interpreted the radiological evidence of the Veteran.

As such, the Board accepts all of the radiological evidence as competent and credible, but the Board must determine what evidence is the most probative, as interpretation of the x-rays suggested the presence of pulmonary asbestosis, whereas the CT scan revealed no findings that would support pulmonary asbestosis.

Simply stated, the Board finds that the best objective evidence in this case provides evidence against the Veteran's claim that he has pulmonary asbestosis, notwithstanding any evidence that support this claim.  Because the CT scan is considered to provide a more accurate image of the lungs than do x-rays, the Board will assign greater weight to the interpretation of the CT scan which did not show any evidence of pulmonary asbestosis, than to the interpretations of the x-rays which were interpreted as suggested early pulmonary asbestosis. 

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

As explained, the weight of evidence in this case does not support the conclusion that the Veteran has a lung disability as a result of asbestos exposure.  It is true that the CT scan did show some pleural calcification.  However, while pleural calcification may be caused by asbestos exposure, it is not actually considered to be a "disease" or "disability" for VA purposes.  Thus, the Veteran's claim for service connection based on asbestos exposure fails as the evidence does not show current disability that is related to asbestos exposure.

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321   (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  To this end, the Board recognizes that the early evidence suggested that the Veteran had pulmonary asbestosis which would be considered to be a disability for VA purposes.  However, later, more probative imaging refuted the suggestion that the Veteran had pulmonary asbestosis, as the CT scan showed no evidence of pulmonary asbestosis.  This is not to say that the Veteran had pulmonary asbestosis, a disability, during part of the appeal period, which later  improved; as there is no suggestion that such a condition would ever actually improve.  Rather, the better images clarified that at no time did the Veteran have pulmonary asbestosis during the course of his appeal. 

To the extent that the Veteran does have a lung disability, it is noted that a chest x-ray at separation was normal, and the Veteran has not alleged experiencing any lung problems either in service or for a number of years thereafter.  Furthermore, no medical opinion of record has even suggested that the Veteran has a lung disability that either began during or was otherwise caused by his military service.  To the extent that the Veteran believes that he has a lung disability as a result of his military service (beyond pulmonary asbestosis), he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a lung disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran disagrees with the denial of service connection he is not considered competent (meaning medical qualified) to address the etiology of any lung disability.
  
Furthermore, even assuming that the Veteran does have an asbestos exposure related disease or disability, the fact remains that the evidence is against a conclusion that in-service asbestos exposure caused any such disability.

The Veteran's service personnel records confirm that he served in the U.S. Navy from 1956-1960 during which time he was stationed on two ships, the U.S.S. Norton Sound AVM-1 and the U.S.S. Ranger (CVA-61).  In his substantive appeal, the Veteran asserted that he was exposed to asbestos pipes below decks while stationed on the Norton Sound.  However, there is no presumption of asbestos exposure solely from shipboard service.  Dyment v. West, 13 Vet. App. 141, 145 (1999).  Rather, VA is charged with developing the record; ascertaining whether there is evidence of exposure before, during, or after service; and determining whether the disease is related to the putative exposure.  

Here, service personnel records indicate that the Veteran served as a seaman on the Norton Sound from May 1957 to January 1958, at which time he was recommended to be promoted to a yeoman.  In July 1958 he was promoted to a personnelman.  As such, the majority of the Veteran's shipboard naval service appears to have been administrative in nature.  Thus, while there may well have been asbestos on the ships he served upon, the Veteran's MOS does not suggest that his position would have involved working in and around the asbestos.

Conversely, following service, the Veteran informed his private doctor that he worked from 1962-1979 for Prescolite Manufacturing Corporation as a laborer, warehouse worker, in maintenance, in the painting department and in the assembly department.  During this employment, the Veteran reported that he had asbestos exposure working with insulation and around insulation and steam pipes in a dusty environment, without the use of any respiratory protection.  It is noted that when the Veteran first sought medical treatment for respiratory problems in 2001, he did not even mention any in-service asbestos exposure.  Rather, he only informed his private doctor about his 17 years of post-service exposure.  This is taken as strong evidence that the Veteran's post-service asbestos exposure was more substantial than was any in-service exposure he might have experienced, making it less likely than not that his military service was the cause of this problem.

As such, the Board finds that the weight of evidence does not establish that the Veteran has an asbestos exposure related disease or disability, and that even if he did that it was not the result of service.  Similarly, no lung disability has been directly linked to the Veteran's military service by competent evidence.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in December 2004, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  It is also noted that the Veteran was specifically asked in this letter to describe exactly where, when, and how he had been exposed to asbestos.  It is noted that neither the Veteran, nor his representative, raised any allegation of prejudice to the Veteran in the provision of the requisite notice.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, and there is no indication that any potentially relevant records are outstanding which have not yet been sought.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he postponed a scheduled hearing and subsequently withdrew his hearing request.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to make a fully-informed decision with regard to the Veteran's claim.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
ORDER

Service connection for a lung disability is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


